PER CURIAM.
We have held that a trial court’s failure to advise a child of the right to counsel at each stage of a proceeding and to ensure that any waiver of that right is freely and intelligently made is reversible error. In re D.L.A., 667 So.2d 330 (Fla. 1st DCA 1995). We directed:
On remand, the trial court shall advise appellant fully regarding his right to counsel and, should appellant indicate a desire to waive that right, ensure, by a “thorough inquiry,” that such waiver is freely and intelligently made. After having done so, the trial court shall afford appellant the opportunity to plead anew to the charges made in the petition.
Id. at 331.
We accordingly reverse and remand with directions.
ALLEN, MICKLE and LAWRENCE, JJ., concur.